Citation Nr: 0535151	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-17 621	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
osteomyelitis of the left tibia.

3.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to exposure to herbicides.

4.  Entitlement to service connection for glaucoma, to 
include as secondary to diabetes mellitus.

5.  Entitlement to an effective date earlier than June 5, 
1984 for service connection for sickle cell anemia, to 
include whether there was clear and unmistakable error (CUE) 
contained in June 1984, August 1984, and February 1985 rating 
decisions.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chloracne.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for scar 
tissue in the throat claimed as secondary to exposure to 
herbicides.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin rash claimed as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from 1984 and 1985 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida (St. Petersburg RO), which initially 
reaffirmed earlier denials of service connection for sickle 
cell anemia and later awarded service connection for sickle 
cell anemia effective from June 5, 1984.  This appeal also 
comes to the Board from a September 2003 rating decision 
issued by the RO in Jackson, Mississippi (Jackson RO), which 
assigned a 30 percent rating for PTSD from January 30, 2003, 
determined that no new and material evidence sufficient to 
reopen the veteran's previously denied service-connection 
claims for chloracne, a skin rash, or scar tissue in the 
throat secondary to Agent Orange exposure had been submitted, 
and denied the remainder of the veteran's claims.  In a March 
2004 rating decision, the Jackson RO confirmed a 10 percent 
rating for osteomyelitis of the left tibia, based on no 
active infections within the past five years or sinus 
discharge.

The veteran testified at RO hearings in February 1985 and 
December 1995, and at Central Office (CO) Board hearings 
before the undersigned Veterans Law Judge in August 1998 and 
February 2005; copies of these hearing transcripts are 
associated with the record.

The issues of entitlement to service connection for diabetes 
and glaucoma, an effective date earlier than June 5, 1984 for 
service connection for sickle cell anemia, to include whether 
June 1984, August 1984, and February 1985 rating decisions 
contained CUE, and whether new and material evidence has been 
received to reopen claims for entitlement to service 
connection for chloracne, a skin rash, or scar tissue in the 
throat secondary to Agent Orange exposure are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating issues addressed in this 
decision.

2.  The veteran's PTSD is not manifested by total social and 
occupational impairment due to symptoms, including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives or 
own name.

3.  The veteran's osteomyelitis of the left tibia has not 
been manifested by involucrum, sequestrum, discharging sinus, 
constitutional symptoms (aside from those already compensated 
for sickle cell anemia) or active osteomyelitic infection 
within the last five years.


CONCLUSIONS OF LAW

1.  Resolving any doubt in the veteran's favor, the schedular 
criteria for a 70 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code 9411 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for osteomyelitis of the left tibia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.951, 4.1-4.10, 4.43, 4.71a, 
Diagnostic Code 5000 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to the 
increased rating claims addressed in this decision.  The 
veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claims.  He 
testified at a February 2005 CO hearing.  In response to May 
and June 2003 VCAA letters, VA asked the veteran to identify 
health care providers and provide additional information in 
support of his claim and/or told him that he must give VA 
enough information about any records so that such records 
could be requested on his behalf.  In response, he indicated 
that he was treated by VA and provided private treatment 
records, which along with VA treatment records, have been 
associated with the claims file.  In July 2003, the veteran 
was afforded two VA examinations.  Service medical, VA 
examination reports, a hearing transcript, and non-VA and VA 
treatment records have been associated with the claims file.  
In variously dated letters, two rating actions, an April 2004 
statement of the case (SOC), an August 2004 supplemental 
statement of the case (SSOC) and their cover letters, the RO 
informed the veteran of what was needed to establish higher 
ratings and he was given additional chances to supply any 
pertinent information.  Testimony and lay statements from the 
veteran and his representative also have been associated with 
the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the increased rating claims discussed in this 
decision.  Under these circumstances, the Board finds that 
the service and post-service medical records, VA examination 
reports, two rating actions, and lay testimony and statements 
are adequate for determining whether the criteria for higher 
ratings have been met.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

As noted above, VA satisfied its duty to notify by means of 
letters dated in May and June 2003 from the AOJ to the 
appellant that were issued prior to the initial AOJ decision.  
These letters informed the appellant of what evidence was 
required to substantiate the claims discussed in this 
decision and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his increased ratings claims.  Mayfield, 19 
Vet. App. at 123-29 (2005).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi,  353 
F.3d 1369 (Fed. Cir. 2004); Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v, Brown, 4 Vet. App. 384 (1993).

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

PTSD

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2005).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

In a December 1970 rating decision, the Jackson RO awarded 
service connection for anxiety reaction and assigned an 
initial 10 percent rating, effective July 8, 1970.  In that 
decision, the RO noted that the veteran had been treated for 
anxiety reaction in service and that an August 1970 VA 
neuropsychiatric examination report reflected a moderate 
degree of anxiety reaction for which he was taking 
medication.  At that July 1970 examination, the veteran had 
complained of being unable to sleep well, of being dizzy, 
nervous and restless.  January 1973 and September 1975 VA 
neuropsychiatric examination reports also reflected a 
moderate degree of anxiety reaction.  

In a July 1981 psychiatric evaluation report, the examiner 
indicated that the veteran showed no evidence of a thought 
disorder and that he was able to speak rationally and 
coherently.

A March 1985 VA psychiatric examination report reveals that 
the veteran complained of chronic symptoms of anxiety, 
depression with crying spells, insomnia, chronic migraine 
headaches, markedly diminished energy, and flashbacks with 
accompanying feelings triggered by any references to Vietnam.  
The diagnostic impression was chronic PTSD, mild to moderate.  
In a May 1985 rating decision, the St. Petersburg RO 
recharacterized the veteran's anxiety reaction as PTSD, 
moderate.

An October 1991 VA examination report included an impression 
of depressive disorder, moderately severe.

July 1993 and March 1995 VA mental health clinic notes 
reflect that the veteran still manifest severe symptoms of 
PTSD characterized by feelings of paranoia, flashbacks, 
nightmares, visual and audio hallucinations, explosive 
behavior, avoidance of others (even his wife and children).

A September 1995 VA PTSD examiner indicated that he thought 
the veteran was manufacturing material.  He added that the 
veteran did have a number of PTSD symptoms and some mild 
symptoms of depression, but they were not significant, nor 
did they produce marked distress to the point of really 
interfering in everyday functioning.

At a July 2003 VA PTSD examination, the veteran reported 
problems with paranoia, sleeplessness, depression, rages, 
irritability, mood swings, and auditory hallucinations.  He 
was taking Paxil, Cogentin, olanzapine, and trazodone.  The 
veteran complained of short-term memory problems, exaggerated 
startle response, low energy and motivation, intrusive 
thoughts, flashbacks, and nightmares.  He also experienced a 
great deal of guilt for having survived and for not being 
able to help those friends, who died.  The veteran cannot 
tolerate loud noises, does not like to be around crowds, and 
has trouble controlling his anger.  He has been married five 
times and now lives with his parents.  The veteran does not 
socialize and has no friends.  He admitted that, until a year 
ago, he used to drink heavily and smoked marijuana in the 
past.  On examination, the veteran was casually dressed and 
fairly groomed.  He was alert and oriented times three.  The 
veteran appeared sad and withdrawn.  He remained verbal and 
logical with continuing reports of auditory and visual 
hallucinations and paranoia.  His mood was anxious and 
depressed; his affect was constricted.  He denied any acute 
suicidal ideation or intent, but expressed a sense of 
frustration and helplessness and having a lot of guilt.  The 
veteran denied any aggressive outbursts, but admitted that he 
angered easily.  His insight and judgment were limited.  The 
diagnoses included chronic PTSD, moderate to severe, and 
major depressive disorder, recurrent with psychotic features 
secondary to PTSD.  The examiner added that the veteran's 
PTSD was severe and chronic and that the veteran had 
significant impairment in areas of social and industrial 
functioning and as such was not able to maintain any gainful 
employment at that time.  He assigned the veteran a Global 
Assessment of Functioning (GAF) score of 50 to 53.

In a September 2003 rating decision, the RO assigned a 30 
percent rating for the veteran's PTSD.

In October 2003, lay statements were submitted by the veteran 
from his two daughters and one of his ex-wives, concerning 
his violent rages, flashbacks, and paranoia, to include 
arming himself with a weapon and firing rounds of ammo at 
will, without any recollection of what had transpired.  They 
stated that his condition got worse over time and made him 
unemployable.

VA treatment records from October 2002 to April 2004 reflect 
continuing treatment for PTSD and major depression with GAF 
scores ranging from 41 to 45.  Generally, the veteran was 
noted to be depressed with flattened affect.  His thought 
process and content were organized and logical with adequate 
insight and judgment.  Usually, no suicidal or homicidal 
ideations and psychosis were noted.  In October 2002, the 
veteran had just been discharged from the VA Medical Center, 
where he had been treated for altered mental status possibly 
related to pain medications and sedating psychiatric 
medications, his problems were listed as PTSD, depressed 
mood, and anxiety with agitation.  In an October 2003 PTSD 
walk-in clinic note, the PCT Medical Director stated that the 
veteran had a diagnosis of PTSD, that he had flashbacks, 
intrusive thoughts and anger; that he had been having 
problems being around people, concentrating and with memory; 
that he had had problems with stress and black outs on the 
job; and that he had been terminated from heavy equipment 
work because of his mental condition.  The veteran was 
assigned a GAF score of 49.  In January 2005, the veteran's 
mood was dysthymic but there was no evidence of delusions, 
suicidal or homicidal ideation.  His affect was stable and 
his speech was coherent, fluent and normal.  Thought process 
was organized and fluent and thought content was relevant and 
rational.  His orientation and concentration was intact.  His 
memory and cognitive ability were grossly intact and his fund 
of knowledge was within normal limits.  The veteran's 
judgment and insight was good.  The diagnoses were PTSD, 
anxiety, sleep disturbances, depression, and psychosis NOS.  
The nurse practitioner assigned a GAF of 38.

At a February 2005 CO hearing, the veteran claimed that he 
was 100 percent disabled due to PTSD.  He reported that he 
went to group therapy in Pascagoula and continues to be to 
seen regularly on an individual basis at Gulfport VA Medical 
Center (VAMC) on a regular basis.  The veteran's 
representative noted that the veteran's current GAF was 38 
and added that they believed that the veteran's psychosis NOS 
cannot be disassociated from his PTSD and, as such, grant of 
a total evaluation is warranted.  

The Board acknowledges that the veteran's GAF scores 
generally ranged from 45 to 53 with a low of 38 in January 
2005 and a high GAF score of 53 at the July 2003 VA 
examination.  The Board notes that a nurse practitioner 
assigned the lowest GAF score of 38, noting that the 
veteran's mood was dysthymic.  Even so she indicated that 
there was no evidence of delusions, suicidal or homicidal 
ideation.  She pointed out that the veteran's affect was 
stable and his speech was coherent and fluent; his thought 
process was organized and fluent; his thought content was 
relevant and rational; his orientation and concentration was 
intact; his memory and cognitive ability were grossly intact; 
his fund of knowledge was within normal limits; and his 
judgment and insight were good.  Such functioning denotes 
moderate symptoms.  On the other hand, the July 2003 VA 
examiner opined that the veteran's PTSD was severe and 
chronic and that the veteran had significant impairment in 
areas of social and industrial functioning.  In support, the 
examiner noted that the veteran appeared sad and withdrawn; 
that he had reported continuing auditory and visual 
hallucinations and paranoia; that his mood was anxious and 
depressed; that his affect was constricted; that he expressed 
a sense of frustration and helplessness and having a lot of 
guilt; that he angered easily; and that his insight and 
judgment were limited.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 
9 Vet. App. 266 (1996).  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41-50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while 
a GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-
IV) adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2003)).  
The Board is cognizant that a GAF score is not determinative 
by itself.  

As the veteran's representative noted at the CO hearing, when 
it is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See, e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  The symptomatology described above 
coupled with that described by the veteran's family and 
resolving all doubt in the veteran's favor, the Board 
concludes that a 70 percent rating and no more is warranted 
for PTSD.  

Overall the veteran was oriented to all spheres and his 
thought content and speech were relevant and coherent.  
Generally, there was no evidence of suicidal or homicidal 
ideation.  His memory was grossly intact and his judgment and 
insight were fairly good.  The preponderance of the evidence 
is against a 100 percent rating because the veteran's PTSD is 
not characterized by total social and occupational impairment 
due to symptoms such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives or own name.  Thus, the Board finds 
that a 100 percent rating is not warranted under the current 
rating criteria.



Osteomyelitis

Osteomyelitis, acute, subacute, or chronic, when inactive, 
following repeated episodes, without evidence of active 
infection in past 5 years, warrants a 10 percent rating.  
With discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent evaluation is 
warranted.  With definite involucrum or sequestrum, with or 
without discharging sinus, a 30 percent rating is warranted.  
Frequent episodes, with constitutional symptoms warrants a 60 
percent rating.  When manifested in the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms, a 100 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5000 (2005).

Note 1 to Diagnostic Code 5000 provides that a rating of 10 
percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is no percent.  This 
10 percent rating and the other partial ratings of 30 percent 
or less are to be combined with ratings for ankylosis, 
limited motion, nonunion or malunion, shortening, etc., 
subject, of course, to the amputation rule.  The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  A rating for osteomyelitis 
will not be applied following cure by removal or radical 
resection of the affected bone.

Note 2 to Diagnostic Code 5000 provides that the 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

The veteran's primary complaints pertaining to his 
osteomyelitis is that he has pain at the site of the 
infection and swelling of his left leg, both of which 
preclude his standing for prolonged periods of time.

In a March 1970 rating decision, the Jackson RO awarded 
service connection for osteomyelitis and assigned an initial 
30 percent rating pending examination, effective July 8, 
1970.  In that decision, the RO noted that the veteran had 
sustained a compound fracture of the distal left tibia, when 
thrown from an armed personnel carrier (APC) in June 1967; 
that osteomyelitis developed; and that a sequestrectomy was 
performed but subsequent treatment for 14 months was 
unsuccessful in eliminating the veteran's osteomyelitis.  An 
August 1970 VA examination included diagnoses of chronic and 
active osteomyelitis of the left tibia and sickle cell 
disease trait.  In a December 1970 rating decision, the 
Jackson RO recharacterized the veteran's disability as 
chronic and active osteomyelitis of the left tibia with post-
operative sequestrectomy, secondary to fracture of the tibia 
and assigned an initial  20 percent rating, effective July 8, 
1970.

A January 1973 VA examination report reveals that the 
veteran's osteomyelitis was inactive and that X-rays showed 
the absence of sequestrum.  February and September 1975 VA 
hospital reports show old chronic and inactive osteomyelitis 
of the lower left tibia.  A September 1975 VA examination 
report shows that the veteran had a healed, closed fracture 
of the left tibia and that no sequestrum was found by X-rays.  
Later, an April 1978 rating decision reflected that the 
veteran's 20 percent rating for osteomyelitis was in excess 
of what was specified in the Rating Schedule and, since there 
had been no evidence of any active infection in the last five 
years, the rating would be reduced to 10 percent at the end 
of the month that the veteran received 60 days notice, that 
is, effective July 1, 1978. 

An October 1980 private clinical record reflects that the 
veteran's osteomyelitis was not then a problem.  In an August 
1981 statement, S. L. C., M.D., indicated that there was no 
sign of any acute activity present in the tibia, though there 
was diminished sensation along the anterior surface of the 
left leg and a well-healed scar on the medial lower third.  

Although the veteran claimed in 1983 that he had been treated 
for his service-connected osteomyelitis during an October 
1983 VA hospitalization, clinical records of that 
hospitalization reflect treatment for sickle cell anemia and 
not for active osteomyelitis.

At a March 1985 VA examination, the veteran reported having 
pain and swelling of the left leg and wearing support hose 
when on his feet for a prolonged time.  On examination, there 
was tenderness only over the distal one third of the left 
tibia.  Pulses were normal and quadriceps and hamstring 
strength on the left was objectively weaker than on the 
right.  He had a slight left-sided limp.  An X-ray revealed 
evidence of an old healed fracture of the distal left tibial 
shaft with moderate thickening of the bony cortex at the 
fracture site, distal to which there was some rarefaction of 
bone involving the distal metaphysis which appeared to end at 
the epiphysis that might possibly be due to old 
osteomyelitis.  The distal left fibula appeared to be intact.  
The ankle mortise was well preserved.  The impression was old 
healed fracture of the distal left tibia with findings 
suggestive of old osteomyelitis of the distal left tibia.

In a February 1995 VA Form 21-4138, the veteran reported 
having been treated by Dr. B. for osteomyelitis since 1987.  
Clinical records dated October 21, 1993 and December 2, 1993 
from Dr. B. reveal osteomyelitis only by history.  A November 
1994 statement from that physician reflects that Dr. B. had 
treated the veteran for sickle cell anemia (which is rated 
100 percent disabling).

Most of the references by the veteran to treatment for 
osteomyelitis, after careful review of the evidence, actually 
only reveals treatment for his service-connected sickle cell 
anemia.  In fact, there are no clinical records reflecting 
treatment for active osteomyelitis since the 1970s.

Records of hospitalization at the Baptist Hospital, in May 
1995, reflect that the veteran had had difficulty with 
osteomyelitis of the left lower extremity and had had 
drainage.  But these records do not reveal when the last 
episode of drainage occurred.  Later, hospital records for 
June and July 1995, show that the veteran complained of pain 
in the distal left tibial region, where he had had 
osteomyelitis in the remote past, and that X-rays revealed a 
predominantly lytic lesion most likely from the old 
osteomyelitic infection but active osteomyelitis could not be 
ruled out.  A July 1995 hospital discharge summary report 
reflects final diagnoses including lytic lesion, distal 
tibia, rule out osteomyelitis.  But active osteomyelitis was 
not documented.  A clinical record later in July 1995 from 
that facility reflects that the veteran had had intermittent 
discomfort in his left lower extremity for the last several 
years "but it was not activities of daily living affective."  
Magnetic resonance imaging (MRI) on July 21, 1995, at the 
Baptist Hospital, revealed left tibial changes suggesting 
bone infarction probably acute and chronic.  There was no 
significant diffuse edema within the bone marrow, cortex or 
adjacent soft tissue to suggest osteomyelitis.  Some edema 
was felt to be present and to be related to acute bone 
infarction.  The possibility of osteomyelitis was not 
completely excluded but was felt to be much less likely.

However, a private clinical record dated August 2, 1995 from 
P. C. B., M.D., reflects an impression that the veteran 
continued left lower extremity pain was thought to be 
secondary to bone infarcts with a history of sickle cell 
disease.  The possibility of surgical decompression of the 
old infarct for relief of his symptoms was discussed with the 
veteran.  The relationship between conversion of bone 
infarcts and sarcoma was also discussed and the possibility 
of the development of sarcoma.  The physician was "not 
absolutely certain that the cause [of the pain] is bone 
infarct."  In December 1995, Dr. P. C. B. stated that it 
appeared that the veteran had avascular changes and perhaps 
necrosis of the distal tibia superimposed on osteomyelitis 
with continuing pain.  The records of Dr. P. C. B. also 
reflect that, in January 1996, the veteran was hospitalized 
at the Baptist Hospital and the diagnoses were left tibial 
biopsy with saucerization, distal tibial shaft and 
diaphyseal/metaphyseal junction, with pain secondary to 
fascial necrosis/bone infarct associated with sickle cell.

In an October 1999 decision, the Board affirmed the 
assignment of a 10 percent rating for osteomyelitis of the 
left tibia, noting that the veteran had not had involucrum, 
sequestrum, discharging sinus, constitutional symptoms or 
active osteomyelitis infection within the last five years.  
This decision became final upon issuance.  

At a July 2003 VA joints examination, the veteran complained 
of constant pain and swelling of his lower left leg extending 
into the foot.  He reported no drainage for a number of 
years, which is confirmed by his medical records.  The 
veteran stated that he walked with a limp; that he used to 
walk with a cane, but he lost it about a year ago; and that 
he uses pain patches.  On examination, the veteran moved 
about the room with a slight-to-mild antalgic limp on the 
left.  There was a 5-inch, nonadherent, well-healed 
longitudinal scar over the medial aspect of the lower third 
of the left leg extending down to the medial malleolus.  
Tenderness to palpation over the surgical site was noted.  
There was no evidence of redness, heat, or swelling of the 
lower leg.  No drainage was noted.  Ankle range of motion was 
to 10 degrees of dorsiflexion and to 40 degrees of plantar 
flexion.  The veteran reported pain on motion.  He had 
tenderness over his entire tibia extending down to the ankle 
and dorsum of the left foot.  Calf measurements were equal, 
bilaterally.  The veteran could heel and toe walk with a limp 
on the left.  He could squat and arise again with complaints 
of left leg pain.  The veteran had a palpable dorsalis pedis 
pulse on the left foot.  X-rays showed fusiform widening to 
the tibia, which could represent infection and the examiner 
recommended a magnetic resonance imaging (MRI) study be 
performed.  The impression was service-connected 
osteomyelitis of the left  tibia.  The examiner added that it 
was conceivable that pain could further limit function during 
flare-ups or with increased use.

VA treatment records from October 2002 to February 2004 show 
diffuse tenderness of multiple joints without heat or 
effusion was noted on examination, in June 2003.  The 
assessment included dermatitis, depression, and sickle cell 
disease.  A September 2003 MRI showed cortical thinning and 
remodeling of the distal tibia, post-traumatic in nature with 
no signal characteristics that would indicate active 
osteomyelitis.  Accompanying notes reflect that the veteran 
was seen recently in the local emergency room on two separate 
occasions for pain control and that he had a steady gait 
without distress.  In November 2003 and February 2004, latent 
discomfort was noted at site of previous osteomyelitis, left 
tibia.

At a February 2005 CO hearing, the veteran testified that he 
was treated for a bone infarct of the left leg in 1995 and 
admitted that his leg has not broken since then.  He stated 
that the physician informed him that he should have a further 
scraping for infection but there as nothing they really could 
do for him.  The veteran thought he stopped taking 
antibiotics for his left leg in 2004.  He complained that his 
leg gets warm and swells, that he walks with a limp, and used 
a cane when it really bothers him.  The veteran also 
indicated that he had had X-rays done in the summer of 2004.  
He admitted that his left leg wound is not open and that the 
last time it was when it was operated on in 1995. 

Initially, the Board notes that the veteran's osteomyelitis 
has been rated as 10 percent disabling since July 1, 1978.  
Since it has remained unchanged for more than 20 years, the 
10 percent rating is now protected under the provisions of 38 
C.F.R. § 3.951(b) (2005).  Here, there is not only no 
evidence of involucrum or sequestrum, there is also no 
evidence of constitutional symptoms as a result of the 
service-connected osteomyelitis.  While the veteran does have 
symptoms of a constitutional nature due to service-connected 
sickle cell anemia, these are separately rated as 100 percent 
disabling.  Since a separate, protected 100 percent rating 
has been assigned for his sickle cell anemia, the evaluation 
of the same manifestations under a different diagnosis 
(osteomyelitis) is prohibited under the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (2005).  Thus, the symptoms of 
the veteran's service-connected sickle cell anemia may not be 
considered in determining the appropriate evaluation to be 
assigned for his osteomyelitis.

While the veteran testified that a physician informed him 
that he should have a further scraping for infection, the 
objective clinical evidence simply does not show that he has 
an active osteomyelitic infection.  This includes the recent 
surgical procedure in the mid-1990s, which was for treatment 
of a bone infarct of the left leg, which occurred as a result 
not of the veteran's osteomyelitis but as a result of his 
service-connected sickle cell anemia, and a September 2003 
MRI with no signal characteristics that would indicate active 
osteomyelitis.

It is undisputed that the veteran's osteomyelitis has not 
been drained externally in many years.  Even he testified 
that he had had no draining since 1995 and that his wound was 
not open.  Although the veteran stated that he had taken 
antibiotics up until 2004 for osteomyelitis, there are no 
medical records confirming that he has taken a systemic 
course of antibiotic medication of the kind typically given 
for treatment of osteomyelitis since the 1970s and there is 
otherwise no evidence of an active osteomyelitic infection 
since 1995.  Thus, the veteran's osteomyelitis is inactive 
and the minimum 10 percent rating under Diagnostic Code 5000 
encompasses his complaints of pain and swelling of the left 
leg, which particularly occurs after prolonged standing or 
walking.

Finally, the disability picture for his PTSD and 
osteomyelitis is not so exceptional or unusual as to warrant 
a referral for an evaluation on an extraschedular basis.  For 
example, there is no competent evidence that the veteran's 
these disabilities have resulted in frequent 
hospitalizations.  Instead the record shows that it is the 
veteran's sickle cell anemia, for which he already has a 
protected 100 percent rating, that renders him unemployable.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against an increased 
rating for osteomyelitis, the "benefit-of-the-doubt" rule 
is not applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b). 


ORDER

A disability rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing monetary 
benefits.

A rating in excess of 10 percent for osteomyelitis of the 
left tibia is denied.


REMAND

In a December 1970 rating decision, the Jackson RO denied 
service connection for keratosis pilaris as not shown on VA 
examination in August 1970.  In a March 1983 rating decision, 
the St. Petersburg RO denied service connection for tinea 
cruris of the feet and groin region, noting that no chronic 
skin disorder had been shown prior to 1976.  In a September 
1983 decision, the Board affirmed the denial of service 
connection for keratosis pilaris.

In a December 1991 rating decision, the St. Petersburg RO 
denied service connection for chloracne because there was no 
evidence showing that he had been diagnosed with the 
disorder.  In a March 1994 rating decision, the RO denied 
service connection for chloracne and a skin rash secondary to 
Agent Orange exposure.  At a May 1992 RO hearing, the veteran 
withdrew his appeal related to chloracne.  In March 1994 
rating decision issued in April 1994, the St. Petersburg RO 
denied service connection for chloracne (no diagnosis), scar 
tissue in the throat and a skin rash secondary to Agent 
Orange exposure (no nexus).  In an August 1995 rating 
decision, the St. Petersburg RO confirmed its denial of 
service connection for scar tissue in the throat secondary to 
Agent Orange exposure.  At a December 1995 RO hearing, the 
veteran withdrew his appeal with regard to service connection 
for scar tissue in the throat secondary to Agent Orange 
exposure.  

In a January 2003 statement received in February 2003, the 
veteran indicated that he was entitled to service connection 
for chloracne, along with rash and scar tissue in the throat, 
secondary to exposure to Agent Orange.  In two separate March 
2003 statements, the veteran requested service connection for 
diabetes mellitus Type II due to exposure to herbicides 
(Agent Orange) and glaucoma, claimed as secondary to 
diabetes, and for an earlier effective date for service 
connection for sickle cell anemia retroactive back to 1970.  
In the September 2003 rating decision on appeal, the Jackson 
RO, in pertinent part, denied service connection for diabetes 
and glaucoma, entitlement to an earlier effective date for 
sickle cell anemia, and determined that no new and material 
evidence had been submitted to reopen previously denied 
claims for service connection for chloracne, along with rash 
and scar tissue in the throat, secondary to exposure to Agent 
Orange.  At the February 2005 CO hearing, the veteran asked 
that his service-connection claim be adjudicated on both a 
direct basis and secondary to diabetes.  As explained below, 
the Board finds that with regard to issues 3 through 8 above, 
the appeal must be remanded for additional notice and 
development.

Earlier Effective Date for Service Connection for Sickle Cell 
Anemia, to Include on the Basis of CUE

In a September 1983 decision, the Board determined that the 
additional evidence added since its February 1980 denial of 
service connection for sickle cell anemia did not present a 
new factual basis and, therefore, did not reopen the 
veteran's previously denied service-connection claim.  The 
February 1980 Board decision affirmed a rating decision, 
denying service connection for sickle cell anemia, while the 
September 1983 Board decision was on appeal of a rating 
decision, which denied reopening the veteran's claim.

Following the Board's September 1983 decision, the veteran 
was admitted to a VA hospital on October 18, 1983 and 
discharged six days later.  During this hospitalization, 
tests were performed to determine whether the veteran 
actually had hemoglobin SC disease (HbSC) or hemoglobin SOArab 
(HbSOArab).  Sickle cell trait is not considered a disease, 
but the tests determined that the veteran had HbSC, or sickle 
cell disease.  In a VA Form 1-9 received on April 16, 1984, 
the veteran contended that his sickle cell disease had its 
onset during military service and had progressed during 
service and after separation from service to a degree of 
total disability and asked for an RO hearing to present his 
claim.  In a letter dated April 26, 1984, the St. Petersburg 
RO informed the veteran that he had to submit new and 
material evidence to reopen his previously denied claim for 
service connection.  In a VA Form 21-4138 dated May 22, 1984, 
and received on June 5, 1984, the veteran asked that his 
submission be considered a notice of disagreement (NOD) with 
the April 1984 RO letter, the St. Petersburg RO construed 
this submission as a claim to reopen.  In a June 1984 rating 
decision issued in July 1984, the St. Petersburg RO informed 
the veteran that his May 1984 submission was not accepted as 
an NOD as his only claim was for an increase in his service-
connected disabilities and indicated that the treatment 
records from October 1980 to October 1982, showing that the 
veteran had sickle cell disease, warranted no change in the 
previous denial of service connection for that disease.  
Following a July 1984 informal hearing conference, service 
connection for sickle cell anemia was again denied due to no 
new and material evidence being presented, noting that the 
veteran had a milder disease than sickle cell disease, in an 
August 1984 rating decision.  The same month the veteran 
submitted an NOD to that decision and he perfected his appeal 
in October 1984.  

In February 1985, the veteran testified at an RO hearing, 
arguing that he believed that, while he had the sickle cell 
trait prior to induction, the stress of, and exposure to, 
combat conditions, precipitated an active sickle cell crisis, 
for which he received extensive treatment in service.  After 
service, he stated that he had received constant and ongoing 
medical treatment for sickle cell conditions beginning 
shortly after discharge and continuing to the present.  The 
veteran also furnished VA treatment records for January 1985.  
He maintained that the evidence of record rebuts the previous 
finding that his in-service attack was an acute and 
transitory one unrelated to the chronic condition, which had 
been held to have begun about five years after service 
discharge.  In a rating decision issued the same month, the 
St. Petersburg RO granted service connection for sickle cell 
anemia and assigned an initial 30 percent disability rating 
(pending the results of an examination), effective from 
June 5, 1984, the date of receipt of the reopened claim.  In 
that decision, the RO noted that a review of the entire 
medical history supported the veteran's contention that 
chronicity for sickle cell disease had been established and 
that, although the condition was quiescent at discharge, 
there was documented evidence of activity in 1967, 1969, 
1970, 1971, and 1972, with constant treatment from that point 
onward.  The St. Petersburg RO concluded that military 
service clearly precipitated or exacerbated the veteran's 
chronic condition beyond the course of normal progression, 
referring to Section 0-9 of the VA Program Guide 21-1.  
Following a March 1985 VA examination, a 100 percent rating 
was retroactively assigned back to June 5, 1984, mainly based 
on the veteran's physician's opinion that the veteran had 
begun suffering several crises a month and was totally unable 
to work, requiring frequent hospitalizations with emergency 
medical care.

In a VA Form 21-4138 dated November 16, 1992 and received 
January 13, 1993, the veteran contended that he was entitled 
to retroactive compensation for sickle cell anemia either to 
December 22, 1970, first evaluation following discharge, or 
from September 1978, due to CUE.  In a March 1993 rating 
decision issued in April 1993, the St. Petersburg RO found 
that a review of the evidence of record as well as the law 
and regulations in effect at the time of the February 1980 
Board decision did not support that CUE existed in the 
December 1970 and April 1978 RO denials nor in the February 
1980 Board decision.  In a VA Form 21-4138 dated April 19, 
1993 NOD, the veteran maintained that the denial of an 
earlier retroactive date for compensation for sickle cell 
anemia was due to CUE; that the previous denials were due to 
oversight and/or misinterpretations of records that have 
proved that his sickle cell condition did manifest as a 
disease prior to his discharge; and that the same records 
upon which service connection was granted finally were in the 
record at the prior dates of denial and thus all past denials 
were erroneous and/or contained CUE.  The veteran perfected 
his appeal as to the issue of an earlier effective date due 
to CUE, in October 1993.  In a December 1993 letter, the 
veteran again requested retroactive payment for sickle cell 
anemia back to 1967, when he was first diagnosed with the 
disease, or alternatively from 1970, when he first applied 
for service connection.  In a March 1994 letter, the veteran 
requested retroactive payment for sickle cell anemia from 
1970 to 1984.  In a letter dated in April 1994, the veteran 
requested an earlier effective date for service connection 
for sickle cell anemia, alleging that his claim had remained 
open from 1970 to 1980.

At a December 1995 RO hearing, the veteran maintained that he 
should be paid back to 1970, when he was discharged from the 
service, because VA failed to service connect him for sickle 
cell anemia based on the fact that VA said that he had the 
sickle cell trait, which was not compensable.  

In an August 1996 rating decision, the St. Petersburg RO 
indicated that since the Board had affirmed the earlier RO 
denials of service connection for sickle cell anemia in 1980 
and 1983 Board decisions, the Board must address the 
veteran's CUE claim. 

At an August 1998 CO hearing, it was clear that the veteran's 
claim for an earlier effective date for service connection 
for sickle cell anemia was predicated upon allegations of CUE 
in the 1980 and 1983 Board decisions.  He testified that he 
had no pre-service problems or symptoms of sickle cell anemia 
but first developed symptoms, including a full-blown sickle 
cell crisis, during active military service; and that he was 
treated in service for the active sickle cell disease and not 
the latent sickle cell trait, and was so informed of this by 
an in-service physician.  The veteran had continued to have 
active symptoms of sickle cell anemia, including sickle cell 
crises, following military service.  He had first discovered 
that he had sickle cell anemia, and its trait, when 
hospitalized during service for a left leg fracture with 
resultant osteomyelitis.  Sickle cell disease, not merely the 
sickle cell trait, was diagnosed during active service and he 
was discharged from active service due to sickle cell 
disease.  The veteran had had sickle cell crises during the 
first year after military service for which he was treated at 
a VAMC in Biloxi, Mississippi and first filed a claim for 
sickle cell anemia in 1970, within the first year after 
service.  He had "S C hemoglobin" which causes the same 
manifestations of a person with full blown sickle cell anemia 
with painful crises.  The veteran felt that the proper 
effective date for service connection for sickle cell anemia 
was the day following discharge from active service.  He also 
testified that he had received Social Security disability 
benefits during military service in 1968 for sickle cell 
anemia as a disease because of his hospitalization in Valley 
Forge for 14 months and under the law in the State of 
Pennsylvania he therefore qualified for Social Security 
benefits.  Thereafter, the veteran had again qualified for 
receipt of Social Security disability benefits in 1977 and 
has received Social Security disability benefits since then.

In an October 1999 decision, the Board determined that 
neither the Board's February 1980 nor the September 1983 
decision contained CUE.  In that decision, the Board observed 
that it was not claimed by the veteran nor shown by the 
evidence that the factual record before the Board in either 
February 1980 or September 1983 was incomplete or incorrect.  
In those decisions, the Board concluded that sickle cell 
anemia did not become an active disease until about five 
years after discharge from service and, thus, bore no 
relationship to the veteran's military service by means of 
incurrence as an active disease during service, aggravation 
during service or as having first manifested as an active 
disease within the first post-service year.  To the extent 
that the veteran alleged that certain clinical findings 
during service had greater clinical value or importance than 
others with respect to whether sickle cell anemia was an 
active disease, the Board found that this amounted to no more 
than an allegation that the evidence was not properly 
weighed, which cannot be CUE.  The veteran did not appeal 
this decision to the Court, and thus it is final.

In letters dated in October 2001 and January 2002, the 
veteran indicated that the Board's October 1999 and September 
2001 decisions did not address the issue of entitlement to an 
earlier effective date for sickle cell anemia and he 
maintained that he was entitled to retroactive benefits.  

In a VA Form 21-4238 dated March 31, 2003 and received in 
April 2003, the veteran stated that he wanted to reapply for 
retroactive disability for sickle cell disease back to 1970.  
The Jackson RO construed this statement as a claim for an 
effective date earlier than June 5, 1984 for a 100 percent 
rating for sickle cell anemia.  But, since June 5, 1984, was 
the effective date of service connection, this submission was 
a claim for an earlier effective date for service connection, 
which was still on appeal.  In a September 2003 rating 
decision, the subject of this appeal, the Jackson RO referred 
the veteran back to the October 1999 Board decision, claiming 
that decision found that an earlier effective date was not 
warranted.  

In a December 2003 statement and two other statements, a VA 
doctor of hematology, G. R., M.D., reported that the 
veteran's hemoglobinopathy was first detected in 1967, when 
he was in service; that he has multiple complications of 
sickle cell disease, including osteomyelitis with deformity 
of the tibia and chronic pain; that he is hospitalized 
several times a year with painful crisis; and that he is on 
hydroxyurea to try to decrease the frequency of painful 
crisis necessitating hospitalization.  

The veteran contends that he is entitled to an effective date 
prior to June 5, 1984, for the grant of service connection 
and an initial 100 percent rating for his sickle cell anemia.  
He argues that he is entitled to a 100 percent evaluation 
from service discharge for the original award of service 
connection.  The veteran alleges that he never closed his 
file and that he has never stopped writing or given up on his 
case for service connection since submission of his initial 
claim in 1970.  The veteran claims that earlier rating 
decisions, which denied service connection for sickle anemia, 
and the February 1985 rating decision, which awarded service 
connection contain CUE because he is entitled to an effective 
date back to service discharge.

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k) (2005).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), 
(r) (2005).  

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2005).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2005).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

Since the September 29, 1983 Board decision did not contain 
CUE and is final, an effective date for award of service 
connection for sickle cell anemia therefore must be after 
September 29, 1983.  All of the rating decisions, SOCs, and 
SSOCs that have discussed the veteran's claim for an earlier 
effective date for service connection for sickle cell anemia 
have failed to address whether there was CUE in any of the 
rating actions issued between September 29, 1983 and March 2, 
1985, including the 1985 rating decision awarding service 
connection, and whether applying 38 C.F.R. § 3.157 to the 
evidence in the record would show that another document(s) 
(for example, the October 1983 VA hospitalization report or a 
VA Form 1-9 received from the veteran on April 16, 1984) 
could be construed as a reopened claim for purposes of 
assigning an earlier effective date.  On remand, VA should 
address these issues.  Moreover, VA has not informed the 
veteran of what type of evidence he needs to establish 
entitlement to an earlier effective date, to include on the 
basis of CUE in rating decisions.  That is, the veteran 
should be informed that he must show that after September 29, 
1983 and before June 5, 1984, that he submitted a claim to 
reopen and that his entitlement arose prior to June 5, 1984.  
Moreover, VA should inform the veteran that CUE may be 
present when it is determined that (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 

Service Connection 

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Certain chronic diseases, such as 
diabetes, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

Regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, chronic lymphocytic leukemia 
(CLL), multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda 
(PCT), prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and Type II diabetes mellitus. 38 
C.F.R. § 3.309(e) (2005); see also 68 Fed. Reg. 59,540-42 
(Oct. 16, 2003).  The veteran served in the Republic of 
Vietnam in 1967.

At the CO hearing, the veteran stated that a VA physician had 
diagnosed him with diabetes about two months before that 
hearing.  He also maintains that his glaucoma should be 
service connected on a direct or secondary basis due to his 
diabetes and/or exposure to Agent Orange.  The Board observes 
that, although there were notations in the medical records 
that the veteran had been diagnosed with diabetes, in January 
2003, a VA doctor reviewed the record and found no 
justification to support a diagnosis of diabetes and 
therefore the diabetic diagnosis was inactivated.  Glucose 
readings following that record are well within the normal 
range.  But the Board notes that VA treatment records from 
April 2004 to the present are not associated with the record, 
except for a January mental health clinic note.  On remand, 
VA should attempt to obtain missing VA treatment records.  In 
addition, it appears that the March 2003 VCAA letter did not 
inform the veteran of what he needed to show for 
establishment of service connection for glaucoma on a 
secondary basis.  This should be done on remand.  The veteran 
also should be afforded an examination to determine whether 
his glaucoma is due to service or to a service-connected 
disability, to include diabetes, if the veteran is found to 
have diabetes.  

New and Material Claims

When a claim to reopen is presented, VA must first make a 
determination of whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Under the current 38 C.F.R. § 3.159(c), VA's duty to assist 
claimants attempting to reopen a finally decided claim 
includes obtaining records from the Social Security 
Administration (SSA).  Here, the record is clear that the 
veteran was originally granted SSA disability benefits in 
1968, which were discontinued in 1970, and reinstated in 
1978.  On remand, VA should attempt to obtain the SSA 
decisions and supporting records.  Moreover, the Board notes 
that the 2003 VCAA letters did not inform the veteran of what 
would constitute new and material evidence in order to reopen 
his three previously denied service-connection claims for 
chloracne, a skin rash and scar tissue in the throat.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2003)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must inform the 
claimant: (1) that, in order to establish 
entitlement of an earlier effective date 
for service connection for sickle cell 
anemia, he must show that after 
September 29, 1983 and before June 5, 
1984, that he submitted a claim to reopen 
and that his entitlement arose prior to 
June 5, 1984; (2) that service connection 
can be established for a disorder found 
to be proximately due to, or the result 
of, a service-connected disability, 
including on the basis of aggravation; 
(3) that, in order to reopen his 
previously denied service-connection 
claims, he must submit new and material 
evidence which must raise a reasonable 
possibility of substantiating the claim, 
that is, evidence that is neither 
redundant or cumulative of evidence 
already in the record and such evidence 
would tend to show that he has been 
diagnosed with chloracne and/or that 
there is a link between his claimed skin 
rash and scar tissue and service and/or a 
service-connected disability (for 
example, sickle cell anemia or 
osteomyelitis); and (4) request or tell 
him to provide any evidence in his 
possession that pertains to his claims.  
Moreover VA should inform the veteran 
that CUE may be present when it is 
determined that (1) either the correct 
facts, as they were known at the time, 
were not before the adjudicator (i.e., 
more than simple disagreement as to how 
the facts were weighed or evaluated) or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied; (2) the error must be 
undebatable and of the sort which, had it 
not been made, would have manifestly 
changed the outcome at the time it was 
made; and (3) a determination that there 
was CUE must be based on the record and 
law that existed at the time of the prior 
adjudication in question.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues remaining on appeal.

2.  The VA should attempt to obtain any 
missing records from the Pascagoula, 
Biloxi and Gulfport VA medical 
facilities, to include treatment for 
diabetes, glaucoma and skin disorders, 
not already associated with the claims 
file, from April 2004 to the present.  If 
records are unavailable, please have the 
provider so indicate.

3.  The VA should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  The veteran was originally 
granted SSA disability benefits in 1968, 
which were discontinued in 1970, and 
reinstated in 1978.

4.  Following completion of 1 through 3 
above, VA should schedule the veteran for 
an examination in order to determine the 
nature and etiology of his glaucoma.  The 
examiner should be requested to review 
the entire claims file and must indicate 
in the examination report that such 
review was performed.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's glaucoma (1) began during, or 
was aggravated (worsened) by, or was the 
result of some incident of active 
service, (2) is due to in- service 
exposure to herbicides, such as Agent 
Orange, or (3) was proximately caused by, 
or aggravated by a service-connected 
disability (such as, sickle cell anemia, 
osteomyelitis or diabetes, if the veteran 
is found to have diabetes).  A complete 
rationale should be provided for any 
opinion given.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

5.  After completion of the above, VA 
should readjudicate the appellant's 
remaining claims, service connection for 
diabetes should be considered on a direct 
and presumptive basis and for glaucoma on 
a direct and secondary basis, especially 
if VA grants service connection for 
diabetes. In readjudicating the earlier 
effective date claim, VA should consider 
whether there was CUE in the 1984 and 
1985 rating decisions listed in issue 5 
above.  If any determination remains 
adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim(s).  38 
C.F.R. § 3.655 (2005).  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


